Title: From Alexander Hamilton to James McHenry, 19 February 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY Febr. 19th. 1800
          
          I have received a letter from Lt. Fergus who states to me that he has had been ordered by Captain McRea to join him at Alexandria in compliance with instructions received from me, that he had him applied to the Commander of the revenue Cutter which — had been going to the port in the port to take him round, but that the Captain as related not having authority for the purpose refused—
          Lt. Fergus belongs to the battallion of Artillerists under the Command of Major Hoops, and it appears to me I think it proper that he should Join his battallion—If this is your opinion I would thank suggest to you be It appears to me that the best method of transporting him and his men will would be in the revenue Cutter—If this should be your opinion I would thank you to make an arrangement with the Secr. of the Treasury for the purpose.
          Lt. Fergus is at Fort Johnston North Carolina—He is to be brought from that place to the port of New York—
          S of War
        